      Case 1:21-mj-00110-RMM Document 1 Filed 01/18/21 Page 1 of 1




       Jorge A. Riley



          Defendant(s)




                         January 6, 2021


Code Section                               Offense Description




                                                         Complainant’s signature

                                                Kathryn Camiliere, Special Agent
                                                          Printed name and title




   01/18/2021
                                                            Judge’s signature

                                                _                                  _
                                                          Printed name and title
